Douglas, J.,
concurring. I concur. As indicated in the majority opinion, the charge of operating under the influence, when brought pursuant to R.C. 4511.19(A)(3) or Section 2133.01(b)(2) of the Columbus City Code, is a charge based upon specific conditions existing at or within a specific time period. As such, when the prescribed conditions exist, a per se violation has occurred. The only evidence relevant to attacking the validity of the test results is evidence which would show that the test was not properly conducted, the health department regulations were not followed, the machine was not properly calibrated or the operator was not qualified to administer the test. Evidence as to a defendant’s body weight, amount of liquor consumed, “burn off” rate, length of period of consumption, general state of health, etc., is not evidence relevant to a per se violation.